MILLS, Judge.
Appellant takes an interlocutory appeal challenging the trial court’s grant of a motion for protective order and partial grant of a motion for judgment on the pleadings. We dismiss the appeal on our own motion.
The protective order is neither a final order nor a nonfinal, interlocutory order reviewable pursuant to Florida Rule of Appellate Procedure 9.130. In addition, the protective order does not warrant the exercise of our certiorari jurisdiction. City of Williston v. Roadlander, 425 So.2d 1175, 1176 n. 1 (Fla. 1st DCA 1983).
The order partially granting appel-lee’s motion for judgment on the pleadings is likewise neither a final order nor a nonfi-nal, interlocutory order reviewable pursuant to Fla.R.App.P. 9.130. Sgrignuoili v. Barakat, 384 So.2d 657 (Fla. 3d DCA 1980).
The appeal is dismissed.
BOOTH and BARFIELD, JJ., concur.